DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claims 22 has been amended, claims 1-21, 23-26, 33-40 have been cancelled, and claims 22, 27-32 are pending as amended on 04/27/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 04/27/22. In particular, claim 22 has been amended to include feature “mixture of lactonic and acidic sophorolipids.” Now, the scope of independent claim 22 and the claims depends from claim 22 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.         This application is a 371 of PCT/US2019/024378 03/27/2019 PCT/US2019 /024378 has PRO 62/648,456 03/27/2018.
Response to Amendment
8.         Applicant's amendment filed on 04/27/22, has been fully considered and entered.

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 22, 28-32 under 35 U.S.C. 103 as being unpatentable over Gopal (US 2018/0282608, IDS 12/18/21) in view of Wang (CN 1272587) as evidenced from Oliveira (M. R. Oliveira et al, Review: Sophorolipids A Promising Biosurfactant and it’s Applications, International Journal of Advanced Biotechnology and Research(IJBR), Vol 6, Issue2, 2015, pp161-174) and claim 27 under 35 U.S.C. 103 as being unpatentable over Gopal in view of Wang Froning (US 3191676) filed on 04/27/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claims 22, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2018/0282608, IDS 12/18/21) in view of Armstrong (US 2015/ 0300139, IDS 01/19/21) and Dobson (US 2014/0034323) as evidenced from Oliveira (M. R. Oliveira et al, Review: Sophorolipids A Promising Biosurfactant and it’s Applications, International Journal of Advanced Biotechnology and Research(IJBR), Vol 6, Issue2, 2015, pp161-174).
           Regarding claim 22, Gopal discloses a method for enhanced oil recovery from an oil-bearing formation, the method comprising introducing into the formation a composition comprising a carrier such as water, alcohol such as isopropyl alcohol, biocidal synthetic surfactant and chelating agent such as citric acid, and recovering oil from oil bearing formation (para [0025]-[0026], [0032]-[0034], [0038], [0047]). Gopal does not disclose the surfactant such as claimed sophorolipids (as evidenced from Oliveira at page 164 para 3.1, sophorolipid is a biocidal surfactant). 
            However, Armstrong discloses oil recovery using bio-surfactants such as sophorolipids, wherein sophorolipids comprises mixture of acidic and lactonic form, sophorolipids bio-surfactants are biodegradable, non-toxic, and made from renewable resources (para [0002], [00012], [0034], [0037]-[0038]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal with the teaching of Armstrong to include in the composition of Gopal bio-surfactants such as mixture of acidic and lactonic sophorolipids. The rationale to do so would have been motivation provided by of Armstrong that sophorolipids bio-surfactants are biodegradable, non-toxic, and made from renewable resources. The prior arts composition is free from living microorganism.
           Gopal does not disclose at least  two chelating agent selected from EDTA, sodium citrate, and citric acid.
            However, Dobson discloses a treatment fluid for hydrocarbon recovery comprising a mixture of chelating agents comprising EDTA, sodium citrate, and citric acid (para [0041], [0083]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Gopal with the aforementioned teachings of Dobson to provide a treatment fluid composition comprising a mixture of chelating agents comprising EDTA, sodium citrate, and citric acid in order to use such fluid in hydrocarbon recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claims 28-32, the instant dependent claims 28-32 do not contain any active method step and the purpose of the claim is interpreted as intended use of the composition. Since the method and the composition of the independent base claim 22 is obvious over the prior arts, the composition of the claim is capable of dependent claims 28-32 intended purposes.
13.       Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Armstrong and Dobson as applied to claim 22 above, and further in view of Froning (US 3191676).
            Gopal includes features of claim 22 above.
            Regarding claim 27, Gopal does not disclose introducing monoammonium phosphate into the formation.
            However, Froning discloses the injection of ammonium phosphate for waterflooding in oil-bearing formation for increasing the oil production (column 1, lines 10-18, column 1, lines 45-47, column 2, line 19).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal by injecting ammonium phosphate, as taught by Froning to increase the oil production.

Conclusion
14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766